Citation Nr: 0718687	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  95-24 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for migraine headaches 
(also claimed as short term memory loss) due to undiagnosed 
illness.

2. Entitlement to service connection for liver disease due to 
undiagnosed illness.

3. Entitlement to service connection for allergic rhinitis 
due to undiagnosed illness.

4. Entitlement to service connection for bleeding gums due to 
undiagnosed illness.

5. Entitlement to service connection for hemorrhoids due to 
undiagnosed illness.

6. Entitlement to an initial rating in excess of 10 percent 
prior to June 30, 1988, and in excess of 20 percent 
thereafter, for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to September 1981 and January to May 1991. The veteran served 
in Southwest Asia during his second active tour of duty.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

This case was previously before the Board and, in November 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review. 


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran currently has migraine headaches; tension headaches, 
first clinically reported in 1998, are a symptom of PTSD, a 
diagnosed illness.

2.  The veteran's liver disease is attributable to a 
diagnosed illness, non-alcoholic steatotic hepatitis; 
competent evidence of a nexus between this disorder and the 
veteran's periods of service is lacking. 

3. Allergic rhinitis is a diagnosed illness; competent 
evidence of a nexus between this disorder and the veteran's 
periods of service is lacking.

4.  The veteran's bleeding gums is attributable to a 
diagnosed illness, periodonitis; competent evidence of a 
nexus between this disorder and the veteran's periods of 
service is lacking. 

5.  Hemorrhoids are a diagnosed illness; competent evidence 
of a nexus between this disorder and the veteran's periods of 
service is lacking.

6.  Prior to June 30, 1988, the veteran's left knee disorder 
was manifested by complaints of pain, occasional swelling, 
and radiological findings of degenerative changes without 
compensable limitation of motion.

7.  Since June 30, 1988, the veteran's left knee has been 
manifested by complaints of pain, radiological findings of 
osteoarthritis, and less than full but not compensable 
limitation of motion.


CONCLUSIONS OF LAW

1.  Migraine headaches, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2.  Liver disease, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

3.  Allergic rhinitis, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

4.  Bleeding gums, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

5.  Hemorrhoids, to include as due to an undiagnosed illness, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

6.  The schedular criteria for a rating in excess of 10 
percent for a left knee disorder prior to June 30, 1988, have 
not been met  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, and Part 4, Diagnostic Codes 5256, 5257, 5260, 5261 
(2006).

7.  The schedular criteria for a rating in excess of 20 
percent for a left knee disorder since June 30, 1988, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, and Part 4, Diagnostic Codes 5256, 5257, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001, March 2004, 
December 2004, April 2006, and June 2006; rating decisions in 
November 1987, August 1988, March 1995, June 1995, October 
1997, and August 2002;  statements of the case in March 1988, 
July 1989, June 1995, and October 1997; and a supplemental 
statement of the case in September 1995 and August 2002.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
See also Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War. Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis. There must be objective signs that 
are perceptible to an examining physician and other non- 
medical indicators that are capable of independent 
verification. There must be a minimum of a six-month period 
of chronicity. There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of operations during the 
Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317. If signs or symptoms have been medically attributed to 
a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998). 

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i). For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii). For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six- month period will be considered chronic. The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

The veteran's service records demonstrate that he served in 
the Southwest Asia Theater of operations from June 1990 to 
May 1991 and received the Southwest Asia Service Medal. Thus, 
for purposes of entitlement to compensation under 38 C.F.R. § 
3.317(d), the veteran's status as a "Persian Gulf veteran" is 
confirmed.

A.  Migraine Headaches

The veteran contends that he has migraine headaches due to an 
undiagnosed illness he incurred as a result of his active 
service in the Persian Gulf.

The veteran was afforded VA examinations in October 1998 and 
May 2006, which addressed his complaints of headaches.  In 
October 1998 the veteran's headaches were noted to occur 
bifrontally and to be possibly associated with some nausea, 
no vomiting, some photophobia, and occasional hyperacusis.  
It was further noted that the veteran takes various 
medications for his headaches to include Tylenol with some 
benefit.  Following mental status evaluation and examination 
of the cranial nerves, chronic vascular tension headache 
syndrome without evidence of structural neurological 
dysfunction was the diagnostic impression rendered.  On his 
most recent VA examination, the veteran's examiner opined 
that the veteran's headaches are more likely due to tension 
rather than migrainous and related to his service-connected 
post-traumatic stress disorder (PTSD).

Because the veteran's complaints of headaches are attributed 
to a known diagnosis i.e. tension related to PTSD, the 
presumption of service connection under 38 C.F.R. § 3.317 is 
not applicable. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
Board thus turns to the merits of the veteran's claim on a 
direct basis.

Even assuming that the veteran has a current headache 
disorder, unrelated to PTSD, the disorder is not shown by his 
service medical records to have been manifested in service or 
for several years thereafter.  There is no competent medical 
evidence showing that the veteran has migraine headaches or 
that his tension headaches are otherwise attributable to 
service other than as a symptom of his PTSD.  On his VA 
examination in October 1998, the veteran reported that he 
first developed headaches in 1993, several years following 
separation from his second period of active duty.  This is 
too remote in time from service to attribute to service on a 
direct basis absent evidence to the contrary.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 
2000).  (service connection may be rebutted by the absence of 
competent medical treatment for the claimed condition for 
many years after service). 

Here, the competent medical evidence, while showing the 
presence of current headache symptomatology, does not 
demonstrate that the veteran has migraine headaches or that 
there is  any relationship between the veteran's tension 
headaches and his service exclusive of it being a symptom of 
his PTSD.  To the extent the veteran contends that he has 
migraine headaches attributable to service, the record does 
not reflect that the veteran has the requisite medical 
background or training so as to render his opinion as to 
questions of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). In the absence of a 
diagnosis of migraine headaches, let alone migraine headaches 
attributable to service, service connection for migraine 
headaches may not be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

B.  Liver Disease

The veteran contends that he has liver disease due to an 
undiagnosed illness he incurred as a result of his active 
service in the Persian Gulf.

The veteran underwent an ultrasound examination of his liver 
in May 2006, which was interpreted to reveal a fatty liver. 
Further diagnostic testing to include a liver biopsy 
disclosed a diagnosis of non-alcoholic steatotic hepatitis

Because the veteran's complaints referable to his liver are 
attributed to a known diagnosis of non-alcoholic steatotic 
hepatitis, the presumption of service connection under 38 
C.F.R. § 3.317 is not applicable and the claim is denied on 
this basis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. The Board 
thus turns to the merits of the veteran's claim on a direct 
basis.

Here, none of the contemporaneous service medical records 
show complaints and/or findings referable to the veteran's 
liver. 

Following service there is no showing of history, complaints, 
or findings of a liver condition until October 1994 when the 
veteran was reported on a VA outpatient treatment record to 
have a history of an abnormal liver function test in 1992.  A 
VA liver/spleen examination in March 1995, disclosed the 
veteran's liver to be normal in shape and size.  No focal 
defects were seen.  When examined by VA in April 1995 it was 
noted that the veteran had a past history of abnormal liver 
studies and tenderness in the right upper quadrant   Suspect 
parasite infection of gastrointestinal tract affecting the 
liver and causing diarrhea was the diagnosis.  A VA abdominal 
ultrasound in September 2001 demonstrated a normal size liver 
with fatty infiltration and two hypoechoic lesions, which his 
examiner stated could very well be fat lobules.  Non-
alcoholic steatotic hepatitis with no liver parasite 
infection was not diagnosed until a VA examination afforded 
the veteran in May 2006, approximately 5 years following his 
separation from his last period of service.   The initial 
manifestations of this disorder is too remote in time from 
service to support the claim that this condition is related 
to service on a direct basis absent objective evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed Cir 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Such evidence has 
not been presented 

In the absence of a nexus between the veteran's current liver 
disease and the veteran's service, a preponderance of the 
evidence is against entitlement to service connection for the 
claimed disability on a direct basis and the claim is denied.

C.  Allergic Rhinitis

The veteran contends that he has allergic rhinitis due to an 
undiagnosed illness he incurred as a result of his active 
service in the Persian Gulf.

Because allergic rhinitis is a known disease entity and not 
an undiagnosed illness, the presumption of service connection 
under 38 C.F.R. § 3.317 is not applicable. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317. The Board thus turns to the merits 
of the veteran's claim on a direct basis.

Here none of the contemporaneous service medical records show 
complaints and/or findings referable to allergic rhinitis. 

The first clinical indication that the veteran has allergic 
rhinitis was on the veteran's VA examination in May 1995, 
four years after the veteran's service.  On this examination 
the veteran stated that for three years he has had 
significant nasal congestion, nasal obstruction, and post-
nasal drip.  It was the examiner's diagnostic assessment that 
the veteran suffers from some type of mild allergic problems.  
Allergic rhinitis was not seen on the veteran's most recent 
VA examination in May 2006.  In any event, the first evidence 
of allergic rhinitis is too remote in time from service to 
support the claim that it service related absent supporting 
and competent evidence to the contrary.  Such evidence has 
not been presented.

In the absence of a nexus between the veteran's allergic 
rhinitis and the veteran's service, a preponderance of the 
evidence is against entitlement to service connection for the 
claimed disability on a direct basis.




D.  Bleeding Gums

The veteran contends that he has bleeding gums due to an 
undiagnosed illness he incurred as a result of his active 
service in the Persian Gulf.

VA examination of the veteran in May 2006 included a dental 
examination during which the veteran complained of bleeding 
gums for approximately the past 15 years.  On oral 
examination, the veteran was positive for gum recession and 
tartar accumulation.  He had readily bleeding gums upon 
probing.  Periodontitis was the diagnostic impression. 

Because the veteran's bleeding gums are attributed to a known 
diagnosis of periodontitis, the presumption of service 
connection under 38 C.F.R. § 3.317 is not applicable. 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317. The Board thus turns to 
the merits of the veteran's claim on a direct basis.

Here none of the contemporaneous service medical records 
indicate the veteran had complaints and/or findings referable 
to his gums.  The first clinical indication of gum disease, 
diagnosed as periodontitis, was on the veteran's VA 
examination in May 2006, many years after the veteran's 
service.  The first evidence of periodontitis is too remote 
in time from service to support the claim that it service 
related absent supporting evidence to the contrary.  

The Board observes that the veteran's examiner in May 2006 
has opined that the veteran's periodontitis as likely as not 
is related to service since the onset started in military 
service.  The Board finds that the VA examiner rendering the 
May 2006 opinion was competent to do so; however, the opinion 
has no probative value. As stated above, there is no service 
medical records in the claims file to show that the veteran 
had a gum condition in service of any kind. Therefore, the VA 
examiner's opinion to the extent it states that the veteran's 
gum condition had its onset in military service is not 
substantiated by the evidence of record.

The Board notes that the medical opinion by the veteran's 
examiner in May 2006 can be no better than the facts alleged 
by the veteran; an opinion based on an inaccurate (or, as 
here, unsubstantiated) factual premise has no probative 
value.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or is based 
upon an inaccurate factual background See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993). 

Accordingly, service connection on a direct basis for 
bleeding gums is not warranted.

E.  Hemorrhoids

The veteran contends that he has hemorrhoids due to an 
undiagnosed illness he incurred as a result of his active 
service in the Persian Gulf.

Because hemorrhoids are a known disease entity and not an 
undiagnosed illness, the presumption of service connection 
under 38 C.F.R. § 3.317 is not applicable. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317. The Board thus turns to the merits 
of the veteran's claim on a direct basis.

Here none of the contemporaneous service medical records show 
complaints and/or findings referable to hemorrhoids. 

When the veteran was examined by VA in October 1998, the 
veteran complained of itching and burning in the rectum.  
However, on rectal examination, the examiner reported that he 
was unable to find any external hemorrhoids.  On his most 
recent VA examination in May 2006, the examiner stated that 
there were no external hemorrhoids of any significance.  
Sigmoidoscopy examination revealed grade I internal 
hemorrhoids at the anal canal level.  The first clinical 
indication that the veteran has hemorrhoids, approximately, 
15 years following service separation, is too remote in time 
from service to support the claim that this condition is 
service related absent supporting and competent evidence to 
the contrary.  Such evidence has not been presented. 

In the absence of a nexus between the veteran's hemorrhoids 
and the veteran's service, a preponderance of the evidence is 
against entitlement to service connection for the claimed 
disability on a direct basis.

Increased Ratings for a Left Knee Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Status post left knee injury and left lateral meniscectomy

The RO has rated the veteran's left knee disability under 
Diagnostic Code 5257.  This code evaluates other impairment 
of the knee, recurrent subluxation or lateral instability. 
Under Diagnostic Code 5257, knee impairment with slight 
recurrent subluxation or lateral instability is assigned a 10 
percent rating. A 20 percent rating is assigned if there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is assigned if there is severe recurrent 
subluxation or lateral instability. See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (2006).

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However the 
General Counsel also stated that if a veteran does not meet 
the criteria for a 0 percent rating under Diagnostic Code 
5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  See also VAOPGCPREC 9-98 (August 14, 1998), 53 
Fed. Reg. 56704 (1998).  

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.40, 4.45, 4.59. When a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, 
and the examination(s) upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups." DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The veteran's service medical records show that the veteran 
sustained an injury to his left knee playing football.

The first aspect of the claim to be determined is whether a 
rating in excess of 10 percent is warranted for the left knee 
disorder prior to June 30, 1988.

In this regard the record prior to June 30, 1988, establishes 
that the veteran's service-connected left knee disability on 
VA examination in September 1982 demonstrated no more than 
slight impairment.  On this examination the veteran had 
essentially full range of motion of the left knee with 
flexion to 135 degrees and a negative drawer sign (for 
ligamentous instability).

Following this examination the veteran underwent arthroscopic 
examination of the left knee and was found to have a lateral 
meniscus tear.  He was admitted for surgery in October 1982 
and had a left lateral meniscectomy without post operative 
complications.  Subsequent VA out patient treatment records 
compiled prior to June 30, 1988 show that in  June 1983, 
examination of the left knee revealed no swelling, full range 
of motion of 0 to 140 degrees and no instability.  Similarly 
when examined in August 1986 he was noted to have full range 
of motion of the left knee and negative ACL laxity.  Left 
knee and acute effusion was however noted on VA examination 
of the veteran's left knee in January 1987.  An x-ray of the 
left knee at that time revealed some supra-patellar soft 
tissue fullness and degenerative changes.  Complaints of pain 
and occasional swelling are shown to be the predominant left 
knee symptomatology demonstrated on VA examinations prior to 
June 30, 1988.

After reviewing the evidence, the Board finds that the degree 
of impairment resulting from the left knee disorder prior to 
June 30, 1988, does not result in moderate knee impairment as 
contemplated by Diagnostic Code 5257.  Thus, an increased 
evaluation, in excess of 10 percent, prior to June 30, 1988 
is not warranted.

The next aspect of the claim to be determined is whether a 
rating in excess of 20 percent is warranted since June 30, 
1988.

In this case, the Board has reviewed the recent medical 
evidence of record but finds that this evidence does not 
present a basis for an evaluation in excess of 20 percent for 
the veteran's left knee disability.  The Board observes that 
VA examinations of the veteran's left knee in October 1992 
and November 1994, as well as, on his most recent VA 
examination in May 2006 reveal no significant findings of 
recurrent subluxation or lateral instability of the left 
knee.  VA examination in November 1994 reported no 
subluxation and in May 2006 the VA examiner found no joint 
laxity or muscle weakness on left knee examination.  The 
range of motion of the left knee on examination in 1992 and 
1994 was 0 to 90 degrees and on his most recent examination, 
range of motion of the left knee was from 0 to 95 degrees.  
Such findings do not equate to more than moderate knee 
impairment under Diagnostic Code 5257.

The Board has considered other code sections in determining 
whether a higher evaluation is warranted.  However, there is 
no evidence of ankylosis in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees 
(30 percent under Diagnostic Code 5256); flexion limited to 
15 degrees (30 percent under Diagnostic Code 5260); or 
extension limited to 20 degrees (30 percent under Diagnostic 
Code 5261).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.

In VAOPGCPREC 9-98, VA's General Counsel further explained 
that when a veteran has a knee disability evaluated under 
Code 5257, to warrant a separate rating for arthritis based 
on X-ray findings, limitation of motion need not be 
compensable under Diagnostic Code 5260 or Code 5261; rather 
such limited motion must at least meet the criteria for a 
zero percent rating or, consistent with 38 C.F.R. § 4.59 
(which specifically provides that when a veteran has 
arthritis that is productive of actually painful motion due 
to unstable or misaligned joints due to healed injury, the 
disability is entitled to the minimum compensable rating for 
the joint) i.e., 10 percent under Code 5260 or 5261.  
Precedent opinions of the General Counsel are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991). 

Here the medical evidence shows that osteoarthritis of the 
veteran's left knee has been diagnosed radiologically.  
However, as the evidence of record does not show that the 
veteran has limitation of extension to 10 degrees or 
limitation of flexion to 45 degrees as would be required for 
compensable ratings pursuant to Diagnostic Codes 5260 and 
5261 there is no basis for the assignment of separate 
evaluations for instability and arthritis. 

The Board has considered the degree of functional impairment 
caused by left knee pain as set forth in the Deluca case.  
However in view of the lack of severity of the veteran's 
complaints, and limited additional range of motion findings 
due to pain noted on VA examination in May 2006 (limitation 
of 15 degrees of additional flexion and 10 degrees of 
additional extension after repetitive use), the Board finds 
that a higher rating is not warranted.  The evidence is not 
in equipoise as to warrant the application of the benefit of 
the doubt doctrine.  38 C.F.R. § 4.3 (2006).  

ORDER

Service connection for migraine headaches (also claimed as 
short term memory loss) due to undiagnosed illness is denied.

Service connection for liver disease due to undiagnosed 
illness is denied.

Service connection for allergic rhinitis due to undiagnosed 
illness is denied.

Service connection for bleeding gums due to undiagnosed 
illness is denied.





Service connection for hemorrhoids due to undiagnosed illness 
is denied.

An initial rating in excess of 10 percent prior to June 30, 
1988, and in excess of 20 percent thereafter, for a left knee 
disorder is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


